IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


EDGAR RAMOS,                              : No. 80 EM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY (CCP),                :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.